      Case 5:16-cv-00523-JKP-RBF Document 71 Filed 06/04/20 Page 1 of 22




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION

 UNITED STATES OF AMERICA                       §
 ex rel. DANIEL MONTES, JR. and                 §
 ELIZABETH H. HUDSON,                           §
                                                §
                 Plaintiffs-Relators,           §
                                                §
 v.                                             §    CIVIL ACTION NO. 5:16-CV-00523-JKP
                                                §
 MAIN BUILDING MAINTENANCE,                     §
 INC., JXM, INC., ROBERT A.                     §
 XIMENES, ELVIRA H. XIMENES, and                §
 MARGAUX I. XIMENES,                            §
                                                §
                 Defendants.                    §

            DEFENDANTS’ MOTION FOR JUDGMENT ON THE PLEADINGS

TO THE HONORABLE COURT:

       Defendants Main Building Maintenance, Inc. (“MBM”), JXM, Inc. (“JXM”), Robert A.

Ximenes and Elvira H. Ximenes (collectively, “Mr. and Mrs. Ximenes”), and Margaux I.

Ximenes (“Ms. Ximenes”) (collectively, “Defendants”) file this Motion for Judgment on the

Pleadings (the “Motion”) and would respectfully show the following:

                                        I. INTRODUCTION

       1.      Relators Daniel Montes, Jr. (“Montes”) and Elizabeth H. Hudson (collectively,

“Relators”) bring this qui tam action pursuant to the False Claims Act (the “FCA”) as claimed

“whistleblowers” attempting to expose alleged abuses of the Section 8(a) Business Development

Program (“Section 8(a)”) administered by the Small Business Administration (the “SBA”).

       2.      However, this qui tam lawsuit was not filed by Relators as concerned citizens.

Rather, this suit was merely part of an extortionist scheme to gain leverage in a Hays County
       Case 5:16-cv-00523-JKP-RBF Document 71 Filed 06/04/20 Page 2 of 22




proceeding whereby Relators contested the will of Ricardo Perez Hernandez, the brother of

Defendant Mrs. Elvira H. Ximenes and for whose estate Mrs. Ximenes served as executrix.

         3.       Less than a year before this suit was filed in June 2016, Relator Montes attempted

to “remove” the probate proceeding to the United States District Court for the Western District

of Texas, where the matter was assigned to the Honorable Sam Sparks. In his October 2015

order dismissing the case, Judge Sparks acknowledged that Montes “has been adjudicated by the

state appellate courts as a ‘vexatious litigant,’” found Montes’ pleadings to be “wholly

frivolous,” and sanctioned Montes by prohibiting him from filing suit without court approval.

See Ex. A (emphasis added).

         4.       This lawsuit is nothing more than a continuation of that family feud disguised as

a qui tam action. It is, therefore, not surprising that the Government declined to intervene. See

ECF No. 24. It is also not surprising that Relators have now, for the second time, failed to

properly plead their claims. As discussed in more detail below, Defendants request that the Court

dismiss the Amended Complaint with prejudice and permit Defendants to file a motion for

attorney’s fees under 31 U.S.C. § 3730(d)(4).

                                              II. BACKGROUND

         5.       As early as October of 2003, Montes had been declared or acknowledged as a

vexatious litigant by various courts in Texas, including in prior litigation with Defendants Mr.

and Mrs. Ximenes and, as mentioned, by a federal judge in the Western District of Texas. See

Exs. A-H;1 see also In re Montes, No. 03-15-00573-CV, 2015 WL 5514604, at *1 (Tex. App.—

Austin Sept. 16, 2015, no pet.); In re Montes, No. 03-15-00472-CV, 2015 WL 4999117, at *1




1
 Any exhibits attached hereto are not offered in support of the Rule 12(c) aspect of the Motion, but rather to provide
context and background and support for the dismissal being with prejudice.

                                                          2
       Case 5:16-cv-00523-JKP-RBF Document 71 Filed 06/04/20 Page 3 of 22




(Tex. App.—Austin Aug. 18, 2015, no pet.); In re Montes, No. 05-08-00422-CV, 2008 WL

963174, at *1 (Tex. App.—Dallas Apr. 9, 2008, no pet.).2

        6.       One of these proceedings was the Hays County probate proceeding involving

Relators and Defendants Mr. and Mrs. Ximenes, among others, that spanned over several years

and was hotly contested. Despite a prior Hays County order declaring him a vexatious litigant,

see Ex. B, Montes was not deterred and even went so far as to send threatening e-mails directly

to Hays County judges and their staff. See, e.g. Exs. I-L.

        7.       Throughout the probate proceedings, Montes embarked on a vitriolic campaign

against Defendants Mr. and Mrs. Ximenes, attempting to harass them to point that they would

surrender in the litigation. See, e.g., Exs. M- P.

        8.       In March 2016, with a hearing in the probate case approaching in April, the

frequency of Montes’ extortionist tactics increased to a near-daily basis, and the rhetoric in his

threats became increasingly vile, often including profanity, racial epithets, threats of criminal

charges, and even apparent death threats. See Exs. Q-T.

        9.       On March 13, 2016, Montes instructs John Ximenes (the son of Defendants Mr.

and Mrs. Ximenes and the brother of Defendant Ms. Ximenes) to “TELL you mother now . . . .

[to] Resign as executrix. Accept the holographic [will] to replace her fraudulent will. Cut her

losses and just walk away.” See Ex. U. Montes warns that, unless Defendants comply with his

demands in the probate proceeding, the “family is f**ked.” Id. Relator then threatens that if his

demands are not met, he will alert the Office of the Inspector General (“OIG”) as to Defendants’

alleged abuses of the SBA. See id.



2
 Defendants request that the Court take judicial notice of these orders and opinions. See Fed. R. Evid. 201; see
also U.S. ex rel. Lam v. Tenet Healthcare Corp., 481 F.Supp.2d 673, 688 (W.D. Tex. 2006) (taking judicial notice
of certain documents in considering motion to dismiss FCA claims under Rule 12(b)(6)).

                                                       3
       Case 5:16-cv-00523-JKP-RBF Document 71 Filed 06/04/20 Page 4 of 22




        10.     The next day, on March 14, 2016,3 Montes e-mails John Ximenes, advising that

because Defendant Mrs. Ximenes did not heed his warnings to “BACKOFF” of her position in

the probate proceedings, he has made good on his promise and filed a retaliatory complaint with

OIG (and thus put the wheels in motion for the filing of this lawsuit):




See Ex. V (emphasis and redactions added).

        11.     Montes did not prevail at the April hearing. This briefly silenced his vitriolic e-

mails, but shortly after the sealed Complaint in this case was filed months later, Montes was

reinvigorated, advising the family that they had “awoken the monster” and that he had “opened

the gates of hell” on them. See Exs. W, X.

        12.     Given that Montes’ disclosure to the Government of the allegations in this lawsuit

was likely part of his multiple nefarious attempts to gain leverage in the probate proceeding, the

original Complaint’s failure to meet the federal pleading standards—as the Court recently held

upon Defendants’ prior Rule 12(c) motion—is not unexpected. See ECF No. 67. In reaching its



3
  Without providing any context, Relators acknowledge in the Complaint and Amended Complaint that they first
notified the Government of their allegation on March 14, 2016. See ECF No. 1 ¶16; ECF No. 68 ¶18.

                                                     4
       Case 5:16-cv-00523-JKP-RBF Document 71 Filed 06/04/20 Page 5 of 22




holding, the Court agreed with Defendants that Relators’ fraud-based allegations were

insufficient to state a plausible claim for relief under the FCA, and Relators were thus allowed

the opportunity to re-plead. Id. pp. 6-7.

                               III. RELATORS’ AMENDED COMPLAINT

         13.      While Relators have since filed an Amended Complaint, ECF No. 68, this

pleading continues to be plagued by patent deficiencies. The Amended Complaint again fails to

comply with Rule 9(b), concerning the pleading of special matters like fraud, insofar as it does

not state with particularity the FCA elements of (i) scienter as to Ms. Ximenes4 and (ii) the

materiality of the misrepresentations allegedly made by Defendants.

         14.      Like their original pleading, a substantial portion of the Amended Complaint is

dedicated to surveying the regulations applicable to various SBA programs in which MBM,

JXM, and their joint venture (the “Joint Venture”) are alleged to have participated, specifically,

Section 8(a) and its Mentor-Protégé Program. See ECF No. 68 pp. 2-3, 7-16.

         15.      In terms of substantive allegations, Relators assert that Defendants obtained

multiple SBA set-aside contracts by falsely certifying, for example, that JXM met the

qualification requirements for Section 8(a) participation. See, e.g., id. pp. 23-41.

         16.      One such requirement relied on by Relators concerns the ownership and control

of the participating business by a socially and economically disadvantaged individual. Id. pp. 7-

8. Relators allege that Mr. and Mrs. Ximenes attempted to circumvent these limitations by

transferring a majority ownership interest in JXM to their daughter, Ms. Margaux I. Ximenes,

and appointing her as a “figurehead” president, while continuing to exercise day-to-day

management over JXM and set its strategic policy. See, e.g., id. pp. 16-23. The Amended


4
 While Defendants fail to assert scienter as to all Defendants, see infra note 8, this motion focuses on the allegations
with respect to Ms. Ximenes.

                                                           5
       Case 5:16-cv-00523-JKP-RBF Document 71 Filed 06/04/20 Page 6 of 22




Complaint refers to several contracts procured by JXM through Ms. Ximenes’ allegedly false

certifications that she exercised actual control over the company. Id. ¶94.

        17.      Notably, throughout the Amended Complaint, Relators go out of their way to paint

a picture of Ms. Ximenes’ “figurehead” status. For example, according to Relators, Ms. Ximenes

only went to JXM’s offices when she had to sign company papers and held no other

responsibilities. Id. ¶66. Relators also raise allegations over Ms. Ximenes’ supposed lack of

business experience, generally, and the “running [of] a company whose primary business was

supplying janitorial services[,]” specifically. See id. ¶61; see also, e.g., id. ¶¶4, 59-60, 62-63.

        18.      Based on these allegations and others, Relators bring FCA causes of action for

the following: (i) fraudulent participation in Section 8(a) by JXM and the Joint Venture pursuant

to false certifications that JXM was controlled by a disadvantaged person, i.e, Ms. Ximenes; (ii)

fraudulent participation in Section 8(a) by JXM and the Joint Venture pursuant to false

certifications that the Joint Venture was composed of “small” businesses within the meaning of

the FCA; and (iii) conspiracy to violate the FCA “by hiding each [other Defendants’] roles in

the companies and in the administration of their government contracts.” Id. pp. 41-44.

        19.      As discussed below, the Court should grant this Motion and dismiss the claims

with prejudice, as Relators have already been allowed an opportunity to amend and have

otherwise pleaded their “best case.” Upon dismissal, the Court should allow Defendants leave

to file a motion to support their request under Section 3730(d)(4) of the FCA, which grants

attorney’s fees and expenses to a prevailing defendant where the FCA action, as here, was clearly

frivolous or vexatious or brought primarily for purposes of harassment.5




5
  The e-mails and court orders attached to this Motion are merely samples from a much larger universe of similar
evidence of Relators’ improper conduct and motivation for filing this lawsuit.

                                                       6
       Case 5:16-cv-00523-JKP-RBF Document 71 Filed 06/04/20 Page 7 of 22




                                         IV. LEGAL STANDARDS

A. Dismissal under Rule 12(c) for the failure to state a claim

         20.      Rule 12(c) allows a party to move for judgment on the pleadings after the

pleadings are closed. Fed. R. Civ. P. 12(c). A Rule 12(c) motion for judgment on the pleadings

is a procedural vehicle for raising a Rule 12(b)(6) defense of failure to state a claim upon which

relief can be granted.6 See Young v. City of Houston, 599 F. App’x 553, 554 (5th Cir. 2015)

(citing Fed. R. Civ. P. 12(h)) (“[A] defense of failure to state a claim upon which relief can be

granted may also be raised by a Rule 12(c) motion.”).

         21.      A Rule 12(c) motion is subject to the same standard as a motion to dismiss under

Rule 12(b)(6). Doe v. MySpace, Inc., 528 F.3d 413, 418 (5th Cir.2008). “Under a Rule 12(b)(6)

analysis, a complaint must allege enough facts that, if taken as true, ‘state a claim to relief that

is plausible on its face.’” Hansaworld USA, Inc. v. Carpenter, 662 F. App’x 259, 261 (5th Cir.

2016) (per curiam) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Conclusory

allegations and unwarranted factual inferences are not accepted as true. Ferrer v. Chevron Corp.,

484 F.3d 776, 780 (5th Cir. 2007).

B. Failure to plead a fraud-based claim with particularity under Rule 9(b)

         22.      A fraud-based cause of action may be dismissed on the pleadings for failure to

state a claim if the alleged fraud is not pleaded with the requisite particularity. See Matassarin

v. Grosvenor, No. SA-13-CA-913-RP, 2015 WL 12734174, at *12 (W.D. Tex. Oct. 19, 2015)

(“A dismissal for failure to state fraud with particularity is a ‘dismissal on the pleadings for




6
 A party is not required to raise the failure-to-state-a-claim defense through a responsive pleading prior to filing a
Rule 12(c) motion on that basis. See Young v. City of Houston, 599 F. App’x 553, 554 (5th Cir. 2015); see also
Obazee v. The Bank of New York Mellon, No. 3:15-CV-1082-D, 2015 WL 4602971, at *1 (N.D. Tex. July 31, 2015).

                                                          7
      Case 5:16-cv-00523-JKP-RBF Document 71 Filed 06/04/20 Page 8 of 22




failure to state a claim.’” (quoting Southland Sec. Corp. v. Inspire Ins. Solutions, Inc., 365 F.3d

353, 361 (5th Cir. 2004))).

       23.     According to Rule 9(b), “[i]n alleging fraud . . ., a party must state with

particularity the circumstances constituting fraud . . . .” Fed. R. Civ. P. 9(b).

       24.     To satisfy Rule 9(b)’s “particularity” requirement, the complaint must set forth,

at a minimum, the “who, what, when, where, and how” of the alleged fraud. U.S. ex rel.

Thompson v. Columbia/HCA Healthcare Corp., 125 F.3d 899, 903 (5th Cir. 1997). A plaintiff

must “specify the statements contended to be fraudulent, identify the speaker, state when and

where the statements were made, and explain why the statements were fraudulent.” Williams v.

WMX Techs., Inc., 112 F.3d 175, 177-78 (5th Cir. 1997).

       25.     Moreover, for purposes of pleading scienter, “[a]lthough Rule 9(b) expressly

allows scienter to be ‘averred generally’, simple allegations that defendants possess fraudulent

intent will not satisfy Rule 9(b).” Melder v. Morris, 27 F.3d 1097, 1102 (5th Cir. 1994). An

inference of fraud must be supported by specific facts. Id.

C. FCA claims and particularity requirements

       26.     It is well established that an FCA claim must meet Rule 9(b)’s pleading standard.

See U.S. ex rel. Integra Med Analytics, LLC v. Creative Sols. in Healthcare, Inc., No. SA-17-

CV-1249-XR, 2019 WL 5970283, at *3 (W.D. Tex. Nov. 13, 2019) (citing U.S. ex rel. Grubbs

v. Kanneganti, 565 F.3d 180, 185-86 (5th Cir. 2009)).

       27.     The FCA imposes civil liability on any person who “knowingly presents, or

causes to be presented [to the United States], a false or fraudulent claim for payment or approval”

or who “knowingly makes, uses, or causes to be made or used, a false record or statement

material to a false or fraudulent claim.” 31 U.S.C. § 3729(a)(1)(A), (B).



                                                 8
      Case 5:16-cv-00523-JKP-RBF Document 71 Filed 06/04/20 Page 9 of 22




       28.     The four elements of an FCA claim are as follows: (i) a false statement or

fraudulent course of conduct; (ii) made or carried out with the requisite scienter; (iii) that was

material; and (iv) that caused the government to pay out money or to forfeit moneys due (i.e.,

that involved a claim). U.S. ex rel. Longhi v. Lithium Power Techs., Inc., 575 F.3d 458, 467 (5th

Cir. 2009).

       29.     The FCA does not create a cause of action for all fraudulent conduct affecting the

government. U.S. ex rel. Foster v. Bristol-Myers Squibb Co., 587 F. Supp. 2d 805, 813 (E.D.

Tex. 2008). Rather, the focus in an FCA suit “must be on the false claim itself.” Id. (emphasis

in original) (“Evidence of an actual false claim is the sine qua non of a False Claims Act

violation.”). Importantly, there is no liability under the FCA for any alleged underlying

fraudulent activity; only for a false claim for payment. Id.; see also 31 U.S.C. § 3729(b)(2)(A)

(defining “claim” as a “request or demand, whether under a contract or otherwise, for money or

property”). Whether a claim for payment is “false” depends on the contract, regulation, or statute

that supposedly warrants it. United States v. Southland Mgmt. Corp., 326 F.3d 669, 674 (5th

Cir. 2003).

       30.     To satisfy Rule 9(b) in the context of the FCA, a complaint must allege either (i)

the details of an actually submitted false claim or (ii) particular details of a scheme to submit

false claims paired with reliable indicia that lead to a strong inference that claims were actually

submitted. United States v. Austin Radiological Ass’n, No. A-10-CV-914-LY, 2012 WL

12850250, at *3 (quoting Grubbs, 565 F.3d at 190) (quotations omitted); see also Integra Med

Analytics, 2019 WL 5970283 at *3 (quoting Grubbs, 565 F.3d at 190) (quotations omitted).

       31.     By way of indicia of actual knowledge of the FCA-violating fraud, the relator

must typically provide an actual description of the fraudulent claims and the bases behind them.



                                                9
     Case 5:16-cv-00523-JKP-RBF Document 71 Filed 06/04/20 Page 10 of 22




See United States ex. rel Nunnally v. West Calcasieu Cameron Hosp., 519 F. App’x 890, 893

(5th Cir. 2013) (per curiam). To support allegations of false records, the relator must point to

specific instances of such records or statements. See id. at 895. Either way, the relator is not

absolved of the burden of sufficiently pleading the time, place, or identity details of the

traditional [Rule 9(b)] standard, in order to effectuate [its] function of fair notice and protection

from frivolous suits.” Id. (citing Grubbs, 565 F.3d at 190); see also U.S. ex rel. Lam v. Tenet

Healthcare Corp., 481 F.Supp.2d 673, 688 (W.D. Tex. 2006) (“[A] complaint must specifically

identify the actual fraudulent transactions and the exact way in which the fraud was

committed.”) (emphasis added)).

       32.     In terms of scienter, the FCA generally requires conduct engaged in “knowingly.”

See, e.g., 31 U.S.C. §§ 3729(a)(1)(A), (B). “Though the FCA is plain that ‘proof of specific

intent to defraud’ is not necessary, see [31 U.S.C. § 3729(b)(1)(B)], that mens rea requirement

is not met by mere negligence or even gross negligence.” U.S. ex rel. Farmer v. City of Houston,

523 F.3d 333, 338 (5th Cir. 2008). The term “knowing” or “knowingly” is defined instead to

mean: (i) “actual knowledge”; (ii) “deliberate ignorance of the truth or falsity of the

information”; or (iii) “reckless disregard of the truth or falsity of the information[.]” 31 U.S.C.

§ 3729(b)(1)(A).      “Given this definition of ‘knowingly,’ courts have found that the

mismanagement—alone—of programs that receive federal dollars is not enough to create FCA

liability.” Farmer, 523 F.3d at 339.

       33.     Notably, a defendant must have knowledge that a misrepresentation about

compliance with a regulatory requirement is material to the government’s decision to make

payment on a contract. See Universal Health Servs., Inc. v. U.S. ex rel. Escobar, 136 S. Ct. 1989,




                                                 10
     Case 5:16-cv-00523-JKP-RBF Document 71 Filed 06/04/20 Page 11 of 22




1996 (2016) (“What matters is . . . whether the defendant knowingly violated a requirement that

the defendant knows is material to the Government’s payment decision.”).

       34.     The term “material” means having a natural tendency to influence, or be capable

of influencing, the payment or receipt of money or property, and looks to the effect on the likely

or actual behavior of the recipient of the alleged misrepresentation. U.S. ex rel. Harman v.

Trinity Indus. Inc., 872 F.3d 645, 661 (5th Cir. 2017) (quoting Escobar, 136 S. Ct. at 2002)

(quotations, brackets, and emphasis omitted).

       35.     “The particularity requirements of Rule 9(b) apply to the [FCA’s] conspiracy

provision with equal force as to its ‘presentment’ and ‘record’ provisions[,]” such that “a plaintiff

alleging a conspiracy to commit fraud must ‘plead with particularity the conspiracy as well as

the overt acts . . . taken in furtherance of the conspiracy.’” Grubbs, 565 F.3d at 193 (quoting FC

Inv. Group LC v. IFX Markets, Ltd., 529 F.3d 1087, 1097 (D.C. Cir.2008)).

       36.     Conspiracy under the FCA requires a showing of the following: (i) the existence

of an unlawful agreement to get a false or fraudulent claim allowed or paid by the federal

government; and (ii) at least one act performed in furtherance of that agreement. Farmer, 523

F.3d at 343. The putative co-conspirators must share a specific intent to defraud the government;

negligence alone is not enough. Id.

                                 V. ANALYSIS & ARGUMENT

A. The FCA claims are not pleaded with particularity

       37.     The Amended Complaint fails to comply with Rule 9(b)’s particularity

requirements. First, Relators fail to properly allege that Ms. Ximenes had the requisite scienter

in making the claimed misrepresentations. In terms of materiality, Relators make general

references to certain conditions that had to be satisfied for SBA program participation but fail to



                                                 11
     Case 5:16-cv-00523-JKP-RBF Document 71 Filed 06/04/20 Page 12 of 22




allege, among other things, that the conditions in question were conditions of payment for the

completed contracts. Each of these matters is addressed in turn.

       i. Scienter

       38.     Relators’ scienter allegations are deficient as pleaded against Ms. Ximenes.

       39.     In this respect, the instant case is strikingly similar to United States v. Strock, No.

15-CV-0887-FPG, 2019 WL 4640687 (W.D.N.Y. Sept. 24, 2019), where the Government

alleged that the defendants—several individuals and a construction company—misrepresented

that the company qualified as a service-disabled veteran owned small business (“SDVOSB”) to

obtain set-aside construction contracts with the Department of Veterans’ Affairs. Id. at *1-2.

       40.     An SDVOSB must be at least 51% owned by one or more service-disabled

veterans, who must control day-to-day operations and make strategic and long-term policies and

decisions for the company. Id. at *1. According to the Government, the main individual

defendant, Lee Strock, whose own construction company had “graduated” from Section 8(a),

recruited a service-disabled veteran, Terry Anderson, to form Veteran Enterprises Company, Inc.

(“VECO”). Id. Anderson was appointed as president and owned 51% owner of VECO, while

Strock was appointed as vice president and owned a minority interest together with the other

individual defendants. Id. The Government asserted, however, that Anderson was merely a

“figurehead” for VECO, such that it was in fact Strock who ran the day-to-day and long-term

business operations. Id. at *1-2. The Government also asserted that, despite his majority interest,

Anderson was paid less than 5% of VECO’s profits and was not the highest paid employee. Id.

at *2. Moreover, Anderson supposedly did not have a key to VECO’s offices, id. at *6, and it

was alleged that his e-mail accounts were set up so that it merely appeared as if he was sending

messages regarding VECO contracts, id. at *2.



                                                 12
     Case 5:16-cv-00523-JKP-RBF Document 71 Filed 06/04/20 Page 13 of 22




       41.     The defendants certified that VECO was an SDVOSB, including through online

databases. See id. at *2. VECO eventually submitted bids for and was awarded SDVOSB

contracts based on the certifications. Id. In submitting invoices for payment on the contracts,

VECO again certified that the contracts were performed according to their terms and conditions,

such as the requirement that the contracts be performed by an SDVOSB. Id.

       42.     In moving to dismiss the complaint, which had already been subject to an order

to amend, the individual defendants argued the Government had failed to sufficiently allege they

knew that any representations as to VECO’s SDVOSB status were false. Id. at *4-7. The Strock

court agreed and dismissed the case. Id. at *4-7, 12.

       43.     As to VECO’s secretary, Kenneth Carter, the Strock court noted there was no

allegation that Carter knew or should have known the requirements to qualify as an SDVOSB

and therefore knew that any representations that VECO qualified as an SDVOSB were in fact

false. Id. at *5. It was not alleged that Carter was involved in setting up VECO, other than

through his financial support, nor was it alleged that he was involved in certifying VECO as an

SDVOSB. Id. The only allegation regarding scienter was that Carter knew of Strock’s control

over VECO’s business operations. Id. This allegation, however, was insufficient to establish

that Carter knew or should have known that VECO must be controlled by a disabled veteran. Id.

The Strock court also noted the Government’s failure to allege that Carter knew VECO’s status

as a SDVOSB was material to the Government’s decision to pay VECO’s claims. Id. at *6.

       44.     For similar reasons, the allegations of knowledge against VECO’s office

manager, Cynthia Golde, were deemed insufficient. Id. at *6-7. The Government did allege that

Golde was directed by Strock to submit an application to have VECO recognized as an SDVOSB

and update the online databases accordingly. Id. at *6. But the Strock court deemed that this



                                               13
      Case 5:16-cv-00523-JKP-RBF Document 71 Filed 06/04/20 Page 14 of 22




only created an inference that Golde was “possibly familiar” with the SDVOSB qualification

requirements, which fell short of an allegation of actual knowledge of the requirements or their

application to VECO. Id.

        45.     The Strock court also held that the allegations against Strock himself, the putative

leader of the alleged scheme, were deficient. Id. at *7. Although the Government alleged that

Strock was the one who established VECO, ran the company’s operations, and caused the

submission of the false certifications and claims, the Government failed to allege Strock knew

of the materiality of VECO’s SDVOSB status to the payment of VECO’s claims. Id.

        46.     Here, taking them as true for purposes of the applicable inquiry, Relators’

allegations regarding Ms. Ximenes’ knowledge of the falsity and materiality of the

representations at issue are insufficient to state a claim for relief.

        47.     There is no allegation in the Amended Complaint that Ms. Ximenes played a

substantive role in establishing JXM, restructuring JXM to give herself a controlling and

managing interest, or establishing the Joint Venture.

        48.     While it is alleged that Ms. Ximenes was involved in making certifications to the

SBA, there is no allegation that she was specifically aware of the applicable SBA program

qualification requirements and, thus, that any certifications she made were in fact false. To the

contrary, according to Relators’ own pleadings, Ms. Ximenes submitted applications like the

initial Section 8(a) application “without conducting any investigation into the truth or accuracy

of the statements [therein] . . . .” ECF No. 68 ¶80. Based on Strock, and as pleaded here, Ms.

Ximenes’ submission of certifications would raise, at best, only an inference that she was

“possibly familiar” with the applicable program qualification requirements as opposed to actual

knowledge of those requirements. See Strock, 2019 WL 4640687 at *6.



                                                  14
     Case 5:16-cv-00523-JKP-RBF Document 71 Filed 06/04/20 Page 15 of 22




       49.     Relators also completely fail to allege that Ms. Ximenes knew of the materiality

of her certifications regarding any claims for payment.

       50.      Insofar as they contend that Ms. Ximenes should have known of the requirements

and alleged falsity of the certifications, Relators plead themselves out of a claim. They cannot

“have their cake and eat it too”—simultaneously asserting that Ms. Ximenes was completely

uninformed as to JXM’s operations yet knowledgeable enough to have known better about the

requirements of multiple, highly complex regulatory schemes. Relators’ should-have-known

type allegations are simply insufficient absent any assertions of Ms. Ximenes’ knowledge and

experience in the industry. See U.S. ex rel. Schagrin v. LDR Indus., LLC, No. 14-C-9125, 2018

WL 6064699, at *6 (N.D. Ill. Nov. 20, 2018). To the contrary, Relators allege that Ms. Ximenes

lacked any experience in business or janitorial services. See, e.g., ECF No. 68 ¶¶4, 58-61.

       51.     If anything, Relators’ allegations are indicative of mismanagement, which is

insufficient to give rise to liability under the FCA. See Farmer, 523 F.3d at 339. Insofar as these

allegations are merely consistent with Ms. Ximenes’ FCA liability, the Amended Complaint

stops short of the line between possibility and plausibility of entitlement to relief for purposes of

Rule 12. See United States v. Baylor Scott & White Health, No. 5:17-CV-886-DAE, 2019 WL

3713756, at *5 (W.D. Tex. Aug. 5, 2019) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009))

(quotations omitted).

       52.     Moreover, as for Relators’ conspiracy claim against Ms. Ximenes, this fails on

the ground that a conspiracy to commit an FCA violation cannot be successfully pleaded without

successfully pleading a viable underlying FCA violation. U.S. ex rel. Westbrook v. Navistar,

Inc., No. 3:10-CV-1578-O, 2012 WL 10649207, at *9 (N.D. Tex. July 11, 2012), aff’d sub nom.

U.S. ex rel. Spicer v. Westbrook, 751 F.3d 354 (5th Cir. 2014) (citing U.S. ex rel. Coppock v.



                                                 15
      Case 5:16-cv-00523-JKP-RBF Document 71 Filed 06/04/20 Page 16 of 22




Northrup Grumman Corp., No. 3:98-CV-2143, 2003 WL 21730668, at *14 n.17 (N.D. Tex. July

22, 2003)).

        53.      Accordingly, Relators have failed to plead scienter with the required particularity

for purposes of their claims against Ms. Ximenes.7

        ii. Materiality

        54.      Relators’ materiality allegations are also deficient as pleaded against Defendants

in general. Materiality depends on a three-factor balancing test that examines whether: (i) the

alleged violations of the FCA are conditions of payment; (ii) the Government would deny the

reimbursement payments if it had known of the alleged violations; and (iii) noncompliance is

minor or insubstantial. U.S. ex rel. Lemon v. Nurses To Go, Inc., 924 F.3d 155, 159-63 (5th Cir.

2019) (citing Escobar, 136 S. Ct. at 2003).

        55.      First, the violation of a requirement affirmatively labelled as a condition of

payment does not alone establish materiality, but it does provide probative evidence in support

of the same. Id. at 161. As a general matter, “courts are careful to distinguish between conditions

of program participation and conditions of payment.” U.S. ex rel. Conner v. Salinas Reg’l

Health Ctr., Inc., 543 F.3d 1211, 1220 (10th Cir. 2008) (emphasis in original). Whereas

“[c]onditions of participation . . . are enforced through administrative mechanisms, and the

ultimate sanction for violation of such conditions is removal from the government program[,]”

any “[c]onditions of payment are those which, if the government knew they were not being

followed, might cause it to actually refuse payment.” Id. (internal citation omitted).

        56.      Second, “proof of materiality can include . . . evidence that the defendants knows

that the Government consistently refuses to pay claims in the mine run of cases based on


7
  As set forth infra at note 8, Defendants further request that the claims against all Defendants be dismissed for
failure to properly plead scienter.

                                                       16
     Case 5:16-cv-00523-JKP-RBF Document 71 Filed 06/04/20 Page 17 of 22




noncompliance with the particular statutory, regulatory, or contractual requirement.” Escobar,

136 S. Ct. at 2003. On the other hand, “if the Government pays a particular claim in full despite

its actual knowledge that certain requirements were violated, that is very strong evidence that

those requirements are not material.” Id. Also, “if the Government regularly pays a particular

type of claim in full despite actual knowledge that certain requirements were violated, and has

signaled no change in position, that is strong evidence that the requirements are not material.”

Id. at 2003-04.

       57.        Third, whether noncompliance is minor or insubstantial depends on whether “a

reasonable person would attach important to [the violation] in determining his choice of action

in the transaction or if the defendant knew or had reason to know that the recipient of the

representation attaches importance to the specific matter in determining his choice of action,

even though a reasonable person would not.” Lemon, 924 F.3d at 163 (quoting Escobar, 136 S.

Ct. at 2002-03) (internal quotations omitted).

       58.        In the Strock case discussed above, the defendants challenged the sufficiency of

the Government’s allegations as to materiality, and the court agreed that those allegations were

deficient. Strock, 2019 WL 4640687 at *9-11.

       59.        As to the first materiality factor, the Strock court noted that although the

Government alleged the payment applications submitted by VECO contained certifications that

the contracts were performed in accordance with the contractual conditions, the pleadings did

not indicate “whether the contract terms or the certification on the payment applications

explicitly conditioned payment upon VECO’s SDVOSB status.” Id. at *9.

       60.        Concerning the denial of reimbursement, the Government alleged that it regularly

prosecuted parties that fraudulently obtained SDVOSB set-aside contracts, citing to several



                                                 17
      Case 5:16-cv-00523-JKP-RBF Document 71 Filed 06/04/20 Page 18 of 22




cases. Id. The Government also raised allegations regarding what specific actions its contracting

officers would have taken with respect to six different contracts had the officers learned that

VECO did not qualify as an SDVOSB after awarding those contracts. Id. at *10. In deeming

these allegations deficient, however, the Strock court noted that not all the prosecutions cited by

the Government were FCA cases, and that “not every statutory or contractual violation ‘gives

rise to liability’ under the FCA.” Id. at *9 (quoting Escobar, 136 S. Ct. at 1996, 2004). The

Strock court also took issue with the pleadings’ failure to reference factors the Government might

have considered to determine whether to pay VECO had it discovered it was not an SDVOSB,

as well as the failure to allege that the Government would have attached importance to VECO’s

status. Id. at *11.

        61.     Moreover, the Government failed to make allegations as to the substantiality of

the SDVOSB-status violation or whether it went to the essence of the bargain. Id.

        62.     Here, although the Amended Complaint reviews at length the ostensible

conditions necessary for participating in the SBA programs at issue, not once do Relators

explicitly discuss whether those conditions also constituted conditions of payment—let alone

whether the Government typically denies payments on similar SBA contracts over qualification

violations. Such pleading failures render it impossible to even begin with the applicable

materiality analysis.

        63.     Otherwise, Relators have again pleaded away their own claims, as the allegations

in the Amended Complaint show that the Government awarded set-aside contracts, and would

have paid claims on those contracts, irrespective of the qualification shortcomings alleged.

        64.     According to Relators, Defendants were notified of their ineligibility for certain

SBA set-aside contracts when, on September 21, 2009, “the SBA’s San Antonio District Office



                                                18
      Case 5:16-cv-00523-JKP-RBF Document 71 Filed 06/04/20 Page 19 of 22




informed Defendants that offers the [Joint Venture] made for Section 8(a) federal contracts to

provide janitorial and housekeeping services on two army bases had been disapproved because

JXM’s size was too large to compete for the contracts.” ECF No. 68 ¶107. “Notwithstanding

notification from the SBA that JXM and the [Joint Venture] were too large to obtain federal

contracts for janitorial services,” Relators continue, “Defendants were awarded at least two such

contracts.” Id. ¶114.

        65.      Assuming these allegations to be true for purposes of this Rule 12 motion,

Realtors’ own theory is that the Government and Defendants were aware of the size-qualification

issues, but that the Government continued to pay out JXM and Joint Venture claims anyway—

cutting once more against the element of materiality. See Smith v. Carolina Med. Ctr., 274 F.

Supp. 3d 300, 318–19 (E.D. Pa. 2017) (noting that a complaint that alleges the government knew

defendants made false certifications would negate the element of materiality). Indeed, one

cannot be influenced or induced to act by an alleged false statement when they have knowledge

of the falsity. See Escobar, 136 S. Ct. at 2002-03.8

        66.      Moreover, considering Relators’ failure to properly plead the materiality element

of their substantive FCA claims, their conspiracy claims are also improperly pleaded. See

Westbrook, 2012 WL 10649207 at *9.

        67.      Accordingly, Relators have failed to plead materiality with the required

particularity for purposes of all their claims against Defendants.

B. The Amended Complaint should be dismissed with prejudice



8
  Relators’ allegations also foreclose the element of scienter. FCA liability can be negated where the defendant
knew that the government knew of the alleged falsity of the statements and was willing to pay anyway, see U.S. ex
rel. Colquitt v. Abbott Labs., 858 F.3d 365, 379-80 (5th Cir. 2017), which is exactly what Relators have alleged
here, see ECF No. 68 ¶¶107, 114.


                                                       19
      Case 5:16-cv-00523-JKP-RBF Document 71 Filed 06/04/20 Page 20 of 22




        68.      Should the Court dismiss the Amended Complaint, that dismissal should be with

prejudice to repleading. Dismissal with prejudice is appropriate where a plaintiff failed to plead

with particularity after repeated opportunities, or where the plaintiff has pleaded their “best

case.” See 7-Eleven Inc. v. Puerto Rico-7 Inc., No. 3:08-CV-00140-B, 2008 WL 4951502, at

*7 (N.D. Tex. Nov. 19, 2008) (citing Hart v. Bayer Corp., 199 F.3d 239, 247 n.6 (5th Cir. 2000));

Dark v. Potter, 293 F. App’x 254, 257-58 (5th Cir. 2008) (per curiam) (assuming that a plaintiff

asserts their “best case” where they have been apprised of the complaint’s potential

insufficiencies but do not take the opportunity to amend).

        69.      Here, Relators have already been given an opportunity to amend, and all

indications are that they have already pleaded their “best case.” Relators allege that they

provided the Government with “information regarding the false claims that are the subject of

[the Amended Complaint]” in 2016. ECF No. 68 ¶18. That was over four years ago now, and

the information Relators provided to the Government—which was apparently deemed

insufficient to warrant an intervention—has presumably already been pleaded.9

                                          VI. CONCLUSION

        70.      For these reasons, the Motion should be granted and the Amended Complaint

dismissed with prejudice. The Court should also allow Defendants leave to file a motion on their

Section 3730(d)(4) request for attorney’s fees and expenses. Attached to this Motion is a

proposed order granting the relief requested.

Dated: June 4, 2020.




9
  To the extent necessary under 31 U.S.C. § 3730(b)(1), Defendants request that the Attorney General consent to
the requested dismissal.

                                                      20
Case 5:16-cv-00523-JKP-RBF Document 71 Filed 06/04/20 Page 21 of 22




                                    Respectfully submitted,

                                    SHAW LAW PLLC

                                 By: /s/ Ronald J. Shaw
                                     Ronald J. Shaw
                                     State Bar No. 18152300
                                     Email: attorney@shawlawpllc.com
                                     5150 Broadway, Unit 619
                                     San Antonio, Texas 78209
                                     Tel: (210) 227-3737
                                     Fax: (210) 366-0805
                                     Counsel for Defendants Main Building
                                     Maintenance, Inc., Elvira H. Ximenes,
                                     and Robert A. Ximenes


                                    DAVIS & SANTOS, P.C.

                                 By: /s/ Caroline Newman Small
                                     Jason M. Davis
                                     State Bar No. 00793592
                                     Email: jdavis@dslawpc.com
                                     Jay Hulings
                                     State Bar No. 24104573
                                     Email: jhulings@dslawpc.com
                                     Caroline Newman Small
                                     State Bar No. 24056037
                                     Email: csmall@dslawpc.com
                                     719 S. Flores Street
                                     San Antonio, Texas 78204
                                     Tel: (210) 853-5582
                                     Fax: (210) 200-8395
                                     Counsel for Defendants JXM, Inc. and
                                     Margaux I. Ximenes




                               21
     Case 5:16-cv-00523-JKP-RBF Document 71 Filed 06/04/20 Page 22 of 22




                                CERTIFICATE OF SERVICE

        I certify that on the 4th day of June 2020, the foregoing document was electronically filed
with the Clerk of the Court using the CM/ECF system and all counsel of record will receive an
electronic copy via the Court’s CM/ECF system.


                                                      /s/ Caroline Newman Small
                                                      Caroline Newman Small




                                                22
